NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-JUN-2021
                                            09:01 AM
                                            Dkt. 6 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

              ANTONIO VIERRA, Plaintiff-Appellee, v.
              MONICA BERNARDINO, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                          #EWA DIVISION
                   (CIVIL NO. 1DRC-XX-XXXXXXX)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
       (By: Ginoza, Chief Judge, Fujise and Hiraoka, JJ.)
          Upon review of the record, it appears we lack appellate
jurisdiction over self-represented Defendant-Appellant Monica
Bernardino's (Bernardino) appeal from the Judgment for Possession
(Judgment) and Writ of Possession, entered by the District Court
of the First Circuit, #Ewa Division (district court), on
April 13, 2021, because it is untimely.
          Bernardino conventionally filed the notice of appeal in
the district court, in accordance with Hawai#i Rules of Appellate
Procedure (HRAP) Rule 3(a). Although the notice of appeal and
certificate of service are dated May 13, 2021, the notice of
appeal was stamped "RECEIVED" by the district court clerk on
May 14, 2021 and is deemed to have been filed on that date. See
Hawai#i Electronic Filing and Service Rules Rule 2.5.
           Because Bernardino did not file her notice of appeal
within thirty days after entry of the Judgment and Writ of
Possession, as required by HRAP Rule 4(a)(1), the appeal is
untimely. "As a general rule, compliance with the requirement of
the timely filing of a notice of appeal is jurisdictional, . . .
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

and we must dismiss an appeal on our motion if we lack
jurisdiction." Grattafiori v. State, 79 Hawai#i 10, 13, 897 P.2d
937, 940 (1995) (cleaned up); see HRAP Rule 26(b) ("[N]o court or
judge or justice is authorized to change the jurisdictional
requirements contained in Rule 4 of these rules.").
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
          DATED: Honolulu, Hawai#i, June 18, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge
                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2